Broyles, C. J.
Under the facts of the ease as disclosed by the pleadings the judge did not err: (1) in overruling the demurrers to the amended petition; (2) in sustaining the motion to strike the defendants’ plea in abatement and the traverse of the sheriff’s return; (3) in striking on demurrer the answer of the defendants; (4) in permitting the verdict in favor of the plaintiff to be rendered and the judgment based thereon to be entered.

Judgment affirmed.


Luke, J., ooneurs. Bloodworth, J., absent on account of illness.